-.
.-
     -   -




                         %-JXE   A-rro~n;~u         Gmnzm~
                                     OF-I?ExAs
                                                           March 30, 1939
     Gerald C. Mann                  Au-      Il.TszxAEs
     X-B-
         A-mm- OXXIIAL



             Honorable Ben J..Dean
             District Attorney
             Breckenridge,Texas
                                      Opinion No.O-513
                                      Ri: Zliblgllity of County
                                           School Trustee to serve
                                           as Election Judge 6r
                                           Clerk In'Independant
                                           School Trustee Election
             ,DearSir:
                       This department is in receipt of your letter of
             March 14, 1939, requesting an oplx$otyuponthe following:
             queatlon:
                       "+asmuch as under ,thep&vieiom-~of'Arti-
                  cle 275s tbe~.electlon.ofm9mol -tm$eee. of ,831.
                  lndependen-t..echoolid?.s$rlct
                                              organized-,Ynder.
                  that portIon of..the~-S~hool:,Larr--ie.-deq~ated,
                  for the.~~.flxyt:
                                Saturda~Xn Aprilil.%%:;it your
                  opinlon,Wat .&‘manppho~.~~(~s.holding.the
                                                          office
                  of count;;v.
                            school trustee:underArticle 2676
                  would ~~prohlbL$ed~f&ym,ac$~ing .a8,a judge-or
                  clerk oi.-an:
                              eleotion~:far..echool,,.~hlaCee
                                                           .o@in
                  indepamjentaa~ooL-.dj.t3tz+t?,~'
                      .'I8an.~~e~eption:~~,~d
                                           uade~.$@e.prqvie-ions
                                                              ~~
                  of Article ?75&IR.S.:agenera~~L(lection.or
                                                          a
                  special election?!


                       Article -26f~i7.R~c.s.:
                                           1925 pOVide8  that county 8chool
             trustee 'shall~bepaid $3.00 per day,~but not to,exceed $36.00
             in one year". ,Theg are elected.under Article 2676 and have
             numWous duties to perform as provided by the various statutes
             pertatnlng to public schools.
                       .Artlcle2758,.,R.C.S.1925, pertains to the election
              of school trustees in independentschool districts created
         Ben J. ;iean,Maroh =O, 1939, ?age 8
fIonorable


follow%:
                       "Any CormdOn crohooldi8triCt containing
              seven hundred inbabitaotaor more may fern
              an incorporationr0r free Oohool purpose8
              only, rhloh may OT may not inolucO tithln
              it8 band6 eny town or villago lnaorporateb
              for aunloipal purpoae6,the 8am not having
              O88uEMd control of the publla $TOO SOh0016
              Xithin it.6limits. The territory 80 inoor-
              poratea     BbeU hOmlnafter by Oalled nn "in-
              dependent sohool di8triOt" and 8Oia @OOr-
              poration     8hOllbO 18u 0.w in 8 lqu8r*l 8
              888~ u      nay be pnotioablo                  with nforaoe                 to
                        of l lbool buildm.g
              t& loootlon
              Artiol.8
                    am5 ooawn8 ah0iollowbgprov1oioa1




              Artiola 8940, R.C.S. lQ%b, xuWr Title %C, XLOOfiion~,
                                                                  OOD-
hill8   th8   f01bW~          pl’Oti8iOIl;            .,;

                       *No one who hold8 an                 0rti88        of profit or
              Crud      pllaor    the United matoe 011this                       state,
              or in any alty or town la thir @Bate of wlth-
              in     thirty   Ely8       after   rO81&Xbring         Or   baiq       die-
              mlsao& tray any m&h offioa, oxos# a notw
              pobllo, or whe i8 a ourdfdak r0r 0ffi00, or


                                                                                               ,
Honorable Ben J. Dean, March 30, 1939, page 3



          "No one who holds an office of profit
     or trust under the United States or this
     State, or In any city or town in this State
     or within thirty days after reslgnlng or
     being dismissed from any such office, ex-
     cept a notary public, or who Is a candidate
     for office, or who has not paid his poll
     tax, shall act as judge, clerk or supervisor
     of an election. . . .'
          You also call attention to Chestnut vs. Wells, 280
S.W. 351, and 278 S.W. 465, as holding that Article 2940,does
not apply to a special sbhool tax election, but applies .only
to general or primary elections.
          Chestnut vs. Wells (T.C.A. Ft.Worth, 1926) 280 s~.w.
39, lnvo1ved.aschool tax election contest in a common school
district on the ground that an election officialwas a school
tivstee:
          Chestnut vs. Wells (T.C.A. Ft.Worth, 1926) 278 S.W.
465, was a contest of an election-to determine whether school
districts should consolidate. Two ground8 were presented ln
this case, Le., an election official was a trustee of one
of the districts.and the electaon judge failed to write his
name on the outside of theballot.
          In each of these cases the ground-of contest,was
one provided only under the general lay. The court;relylng
on the holding and-language-ofChief Justice Gaines ln:Waills vs.
Williams, 108 SiW. 153, held that the elections In question were
purely apeclal and the provisions of the Terre11 Election Law
were not applicable. The speclflc holding in Wallls v8. Wll-
Hams was that the general law providing for the prlntlng of
ballots did not apply to a.speclal election to locate a county
seat since the general election laws were not applicable?
           InScherz vs. Telfer.(T.C.A.X&tin, 1934) 74'.SiWi
 (26) 327,.the court held that the general law providing for
the signature of.the election judge on the ballot was appllca-
ble to common school trustee elections since the general.law
would apply to all matters not covered by Articles 2745, 2746
 and 2746a.
          We are of the opinion .thatthe reasoning of the court
In the foregoIng case Is equally applicable to elections held
under .Artlcle2758, and that It properly dlstlnguishesthe
cases in'the light of Wallis vs.~Wllllams. The court in Scherz
vs. Telfer states:
iionorable
         Ben J. bean, Narch 30, 1939, Page 4


         Suoh elections as above enumerated are oleorly
         local in character, of infkequsnt ocourrenoe,
         apply only to a given looallty, em usually
         final, the matters voted upon einposea  0r st a
         single eleotion,and are not recurrlng in abar-
         aoter. * 4 l ke think the eleotlon of oozzon
         sohool trusteea does not oonstitutea special
         elaotloa dealt rlth In the abovo -4eolslona.
         Suuh eleotion is not confined to any given lo-
         uality, nor to any glvon lndlvi4pa1,nor to say
         limited alaes of lndlvlduals. On the contrary,
         artiol~18-2745,Z744 antI 8746a relate to all con-
         ~88OhOO1    diStX'iSt8   thlW&AOUt   th0 StStS,   and
         ‘%th
            O ollOOtiOa   Of the t-t@88   thOrOOi, proride
         iOr OUOjl llSOtiion lMh fe8E t&OU@lOUt t?lO 8-t..
         ~4 a r e?hr efol88ontla&ly
                           ro          g8norol lntlmir
         lpplioatloa. ft.18 llOW SOttlSd that S SOhOOl
         b i8t00   t  l 00mty  oirhr,   r 0~u lr 0d to h k 8
          thO~OOll8titUtiOlul Oa th Ond that 0 OOntOSt a       t
         ‘h i8 llOOtiO~ 18 l'8ftBd. t0 th8 &8lWWdl’hW.’

        Wo ore of thn opldoa that a min holding'%hodSioa     of
 OOUU~
     8OhOS~tZ'ltStSSUZM3S~&t%Sh~676UOuld      be~rOhibitidliZ4br
‘AMole8940 irolnEating es a jut&B or olork of t3ndlooei611 for 8OiWO1
      of an lndepsndont
trrut80                  SShOO1 dA8triot held ua6.r Jbtiole imeJ..